Title: From John Adams to John Trumbull, 25 April 1790
From: Adams, John
To: Trumbull, John



Dear Sir
New York April 25. 1790

Your favour of March 30. and Ap. 17. came to hand last night.  By the “attack in Metre” you mean I suppose, that written by Ned. Church, a Cockfighting Cousin and Companion of Charles Jarvis a devoted Instrument of Mr H.—Jarvis’s Mother was a Church.—This Fellow, this Ned Church, I know nothing of—I scarcely ever spoke to him in my Life.—His Traitorous Brother, I knew very well; and the Vendue Man his Father.
I despair of ever seeing the “ancient Dominion” wiser.  Their stupid and mulish systems have many a time brought America to the Brink of Ruin—And Rich. H. Lee, as little as you and I think of him as a statesman, is as great, as any one I ever knew from that State, excepting only Washington.  Yet I am on perfectly good personal Terms with all of them.—
Mr Maddison is a studious Scholar, but his Reputation as a Man of Abilities is a Creature of French Puffs.  Some of the worst Measures some of the most stupid Motions stand on Record to his Infamy—I mean that for Compelling American Ministers at the Peace to communicate every Thing to the French Ministers and do nothing without their Consent.—You hint at suspicions of Motives of Envy against the Secretary.  I would rather hope it is Defference to Constituents.  This is Defalcation enough from a Character but not so much as the other.  The Jealousies and Envies of Emulation are however, The Devil.—There are Jealousies and Envies arising from Rivalries for the Places of Presidents for the Places of Governors of States, for Seats in Senates, for offices of state and Judicature. And these Passions are increasing to such Extravagance as to endanger extreamly the Union of the States: and Yet nobody sees them—There is a low Hypocricy crept in among Us, a solemn dissimulation, which will not allow any Man to own that himself or any other American had the Feelings of Human Nature.—An Indifference about Rank is counterfeited and falsely pretended, while the Passion for it is eating up the Hearts of all Men, as the Spartans Fox tore out his Bowells, because he would not own that the Fox was there.
As to the affair of the Peace, in Decr. 1777 Congress sent me to Europe, a joint Minister Plenipotentiary, with Franklin and Lee, to the King of France. I resided there a year, when Congress annulled the Commission, and left Franklin alone at that Court.—After a series of Adventures, which would compare with Don Quixot, Gulliver or Crusoe, I obtained the Priviledge of again Crossing the ocean, running the Gauntlet among British Men of War and came home, in August 1779.—Congress soon determined to send me again to Europe. In Nov. 1779 I embarked with two of their Commissions in my Pocket—One as sole Minister Plenipotentiary to negotiate a Peace—The other as sole Minister Plenipotentiary to negotiate a Treaty of Commerce with Great Britain.  I resided two years in Europe in these Capacities.  But Franklins Envy and Jealousy could not bear this.  Vergennes wanted more Complaisant Ministers.  Marbois could obtain no better Terms with Congress than by Uniting the Jealousies of south and middle against North, and by Uniting the Friends of four others, Franklin Lawrence, Jefferson and Jay, to obtain a new Commission for Peace, and annul my Commission to make a Treaty of Commerce; a most wicked Project of Vergennes, and basely complied with by Congress, which has hurt this Country more than Mr Maddison ever in his life did it good.  Congress sent me a Letter of Credence as Minister Plenipotentiary to Holland, and a Power to negotiate a Loan of Money.  As I could not get this Business compleated, till Mr Grenville and after him Mr Oswald were at Paris, I could not go there at first.—But Copies both of Mr Grenvilles and Mr Oswalds Commissions were sent me to the Hague, and I expressed to my Colleagues by Letter My opinion of them and my Determination not to treat, untill another Commission was given, which should expressly authorise Mr Oswald to treat with the Ministers of the United States of America.  This opinion coincided with Mr Jays: but not with those of Franklin and Vergennes.—I arrived at Paris as soon as Mr Oswalds Commission, and before the Conferences were opened.
Franklin is gone.  Peace to his shade.  Personal Resentments and Hatreds are not to be found in my nature in public affairs.  I feel no ill will to his Memory—but I owe more to Truth than to his Fame; and I owe the Truth to my Country and Posterity.  The last Letter of Abuse to Congress in which he mentioned me he said I “was always an honest Man”—I wish my Conscience would allow me to say as much of him.—But from the first to the last of my Acquaintance with him, I can reconcile his Conduct in public affairs neither to the Character of an honest Man, nor to that of a Man of sense.—I have hinted at these Things to introduce an Observation which will account for much of the harsh Feelings which are expressed against me.—I have Acted a Part so decided against England, that all English Emissaries dislike me.  I have acted so determined a Part against Virgennes’s undoubted designs to deprive this Country of their Fisheries and Western Lands, if not to cheat Us with a Truce, that the French Emissaries are not zealously my friends.  And I have been obliged to watch Franklin with so vigilant an Eye and to oppose him with so much Firmness that all his numerous Friends have been tainted with Unkindness to me.  This is the true Secret of the Scurrilous Abuse that I have suffered.—But this ought to be a Motive with all true Americans to support me and discountenance such Abuses.—If this is not done, I will perish if this Country ever finds another Man, who will act a Part as independent and disinterested.  If acknowledged Fidelity to his Country at every Risque and Expence, against her own Ennemies, her selfish Allies, her treacherous Friends and unfaithful servants, is not to support a Man in the Minds of his Countrymen, you will soon find complaisant Men alone in public.—
For myself I can truly say I have never deceived the people, nor any Individual.—In 1774 I was sincere in my hopes that Petitions and Non Importation Agreements would procure a Redress of Grievances, which was all I desired.  War, I dreaded and Independence I did not wish.  It is true, I feared, & believed that We should not avoid War or Independence—and I did not conceal this opinion from any one, who asked it.
Rousseaus Examples of the Doge and the Pope, are very apposite and very conclusive.  They prove incontestibly the Efficacy of Pageantry.  They prove with equal force, that this Efficacy may be applied to Evil purposes.  But what is there that may not?  Religion and Government have both been as Ill Used as Pageantry.—Signs do not necessarily imply abuse.  They have been applied to good Uses as well as bad.—If Government cannot be had, nor Laws obeyed without some Parade, as I fully believe, We must have some Parade or no Laws.Is there a Clergyman in Connecticut who does not wear a band?  Have they left off the distinction of a red Gate and board Fence before their Houses?  Could the People of New England go through the Revolution without Liberty Trees and Liberty Poles?—Was there not as much Pomp in escorting Delegates to Congress in 1774 and 1775, as in the King of Frances Tour to Cherbourg?—What was all the Parade of the Presidents late Tour through New England?  We practice these Things as much as other Countries.  Our Feelings prompt them as forcibly.  And We can do as little without them.  Was not Mr Hancock escorted from York Town to Boston in 1777 by twelve light horse—a King of England, or a Roman Consul had no more.—We practice a strange Hypocricy upon ourselves.—We ought not to shock the People: but We need not deceive them and ourselves too.  Let Us be moderate and reasonable, but not false.
There is a Decency in every Thing, and the common sense of Mankind requires an attention to it.—There is not in Europe, so much attention to it, in their common Country Churches, as there is in our New England Parishes to their Meeting Houses.  Is there a Being so low, as not to be offended at the Thought of worshiping God in a Barn or a mean House?  Why is Plate, and handsome Vessells, at the Communion Table so much thought of?  A common black Bottle, and a Wooden Dish would do as well in Essence.  Yet every Mortal sees and feels the horrid Impropriety of such a Thought.  Whenever Mankind mean to respect any Thing they always treat it decently.  Why do they build Monuments and erect Grave stones?  Why do they plain and paint a Coffin?  Why do they cover it with a Pall?  Why do they march in Procession at a Funeral? Why do they give Gloves?
After such grave Examples it may seem ludicrous to descend to lesser Things—But I mean nothing ludicrous or light.—Why do the Children call Father and Mother instead of John and Tom?  Why do they call one another Johnny, Jemmy and Suzy—instead of John James and Sue?  In short in the meanest family on Earth you will find these little distinctions, Marks, signs, and Decencies, which are the Result of Nature, Feeling Reason; which are Policy and Government in their Places, as much as Crowns and Tiaras, Ceremonies, Titles &c in theirs.—
Whenever the People of America shall intend Sincerely to have any Government, they will treat it decently.  But as yet one half of them have no such Intention.  They have sense enough to know that Signs and Ceremonies of a decent kind would soon establish a Government. But as they abhor the End they oppose the means.
I thank you kindly for your Anecdote about throwing away Votes.  Both H. and W. were for me; and I really Suspect that they had some real Fears, that I might have the greatest Number of Votes.—Yet in all suppositions it was a corrupt Intrigue and an insidious Maneuvre.
Our Secretary has however I think good Abilities and certainly great Industry.  He has high minded Ambition and great Penetration.—He may have too much disposition to intrigue.—If this is not indulged I know not where a better Minister for his Department could be found.  But nothing is more dangerous, nothing will be more certainly destructive in our situation than the Spirit of Intrigue.—With our delightful Symphony of Elections, of Presidents, Governors Senators &c &c &c when Intrigue comes in, and is not resisted, We shall have discords of the harshest kind.  I fancy I could make a curious Rattling in the World by moving an Inquiry into the Maneuvre in my Election.  But if it is not repeated it had better be forgotten.  If it should be repeated, it must be inquired into.  The Doctrine of throwing away votes is itself a Corruption.  A bare Motion in the House or Senate to institute an Inquiry would produce a trepidation in many hearts.  Throwing away a vote is betraying a Trust, it is a Breach of Honour, it is a Perjury it is equivalent to all this in my Mind.  Electors are not Despots.  They have no discretionary or dispensing Power.—Let Intriguers and Dupes both consider this before another Election.—They may depend upon it, they will find in me a Man who has Patience but will not be a Sport nor a Dupe.—If a Repetition takes Place I will drag out to public Infamy both Dupers and Dupees, let who will be among the Number. With / much Esteem I am dear sir your obliged / Friend
John Adams